Citation Nr: 0124654	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1998.  The appellant filed the instant claim in 
January 1999.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought in May 1999, 
finding that he was not mentally unsound at the time of his 
suicide.  The appellant appealed its decision and presented 
testimony at a hearing at the Board of Veterans' Appeals 
(Board) in August 2001.


FINDING OF FACT

1.  The veteran was mentally unsound immediately before he 
committed suicide in service, and such mental unsoundness 
prevented him from resisting the impulse to commit suicide.  

2.  The evidence does not indicate that his mental 
unsoundness was caused by willful abuse of alcohol.  


CONCLUSION OF LAW

The veteran's suicide due to mental unsoundness is service-
connected.  Therefore, service connection for the cause of 
the veteran's death is granted.  38 U.S.C.A. § 1310 (West 
Supp. 2001); 38 C.F.R. §§ 3.302, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider or 
act on the provisions of the VCAA before they were enacted, 
VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the claimant was notified of RO rating 
decisions, and that she has been provided a statement of the 
case and other correspondence, informing her of the evidence 
necessary to substantiate her claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
supplemental statement of the case, and letters sent to the 
claimant informed her of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  All apparently necessary evidence has been 
obtained through the combined efforts of VA and the claimant.  
All pertinent identified existing obtainable evidence which 
appears to be necessary for a fair and impartial 
determination of the claim is of record, and she has been 
advised that she had the right to submit additional evidence.  
There are of record service medical records and other records 
relating to her claim as well as lay statements and testimony 
from her.

The communications from VA to her informed her of the type of 
evidence which would be relevant and assisted her in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim.  Together, the evidence is 
adequate for appellate purposes.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
on August 29, 2001, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the claimant, the Board finds that the claimant has 
not been prejudiced by the Board's consideration of the 
merits of her claim, as set forth below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the claimant has been given ample 
process to provide evidence and argument in support of her 
claim.  In short, the Board finds that the claimant has been 
given adequate notice of the need to submit evidence or 
argument and that she is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

The veteran was born in October 1961.  His death certificate 
indicates that he veteran was 37 years old when he was found 
dead on December [redacted], 1998.  He was inside of his own pick-up 
truck on a dirt road and he had died instantly from a shotgun 
wound to the chest.  The next day, the coroner ruled his 
death a suicide due to a self-inflicted shotgun wound to the 
chest.  

The Navy Personnel Casualty Report indicates that he 
sustained an apparently self inflicted gunshot to his chest 
while seated in his automobile in the vicinity of his 
domicile.  He was discovered by a neighbor on Sunday morning, 
December [redacted], 1998.  The time of death was felt to be between 
late Saturday night and early Sunday morning.  

The state toxicology report which was based on samples 
submitted by the coroner indicates that the veteran was 
negative for drugs screened, and that his blood alcohol 
content was 0.28% and that 0.08% was the legal limit for 
motor vehicle operation.

A March 1986 service medical record lists among his problems 
chronic alcohol abuse, and an April to May 1986 service 
hospital narrative summary indicates that the veteran was 
treated for it.

A March 1993 service examination report indicates that he 
needed special education in school problems, and for mental 
health, alcohol abuse, marital problems, and family advocacy 
abuse intervention.  

An undated service medical record which indicates that he was 
34 years old at the time states that he was feeling stress 
about being deployed.  

In February 1999, a Navy Lieutenant reviewed the 
investigation, the sheriff's department, and the coroner's 
reports, and concluded that the veteran's death was a 
suicide.  

A June 1999 amended death investigation summary from the 
coroner indicates that the vehicle the veteran was found in 
was his own Chevy pick-up truck.  The truck had been seen 
parked where it was found by a nearby resident on December 5, 
1998 but had not thought much about it at the time.  After it 
was discovered that the veteran had been shot, an 
investigation ensued, and the investigator reported that the 
vehicle was parked on a dirt road, and that there was a 
single-shot shotgun found on the floor board of the truck on 
the passenger side, and it was pointing at the veteran.  The 
shotgun had one spent shotgun shell in it when it was opened 
by a deputy.  There was a document from an attorney's office 
on the floor board between the veteran's legs.  

The report goes on to state that in the days before the 
veteran's death, he and his wife had not been living 
together.  They had been having disagreements over his 
drinking problem.  She had spoken to him on the evening of 
December 3, and everything seemed fine and they had discussed 
the possibility of her returning home.  It also indicates 
that the veteran was found to have a single wound to his 
upper right torso.  There was a black ring around the wound 
and what appeared to be scorching on the clothing at the 
apparent entry point.  The veteran's widow, along with her 
daughter and son in law, had gotten together with the coroner 
in March 1999 and had furnished information indicating that 
the veteran had gone missing on December 3 or 4, and he had 
been seen at a local bar on December 3.  On that date, he had 
gone to the bar, looked around, saw that his friends were not 
there, and left, according to information the son in law says 
he obtained from the bartender.  His closest friends had been 
unwilling to talk to the veteran's widow after the funeral.  
The widow had offered up the possibility that the veteran's 
shotgun accidentally discharged when he was driving his 
vehicle and hit a pothole after going dove shooting.  After 
completing the investigation, the coroner found the manner of 
death to be undetermined.  

Testimony was presented during a hearing.  A transcript is of 
record.

Pertinent law and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. § 3.301 
(2001).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self- destruction.  38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302 (2001).  

Analysis

The Board can come to no other conclusion based on the 
evidence, than that the veteran's death was a suicide.  His 
vehicle was parked when he was found, so that discounts the 
accidental discharge due to a pothole theory.  

The fact that the veteran had a history of alcohol abuse is 
not dispositive.  What is dispositive is whether the 
veteran's actions were the result of willful alcohol abuse 
and therefore willful misconduct precluding recovery, or 
whether there was mental unsoundness that arose otherwise and 
resulted in suicide.

In this case, there is no reliable evidence that the veteran 
was mishandling a weapon due to alcohol abuse and that such 
action resulted in death.  There is no evidence that the 
veteran was playing Russian Roulette and that such action 
resulted in death.  There is no reliable evidence that the 
veteran mishandled the vehicle which caused the weapon to 
discharge.

In essence, the facts clearly establish that the veteran died 
as a result of a self-inflicted shotgun wound to the chest.  
There is also clear evidence that he had consumed a large 
amount of alcohol, somewhere, prior to his death.  

It is not completely clear if there was mental unsoundness 
prior to the use of the alcohol, and that is also a service 
department determination that the cause of death was suicide.  

When suicide has occurred under such circumstances, the 
provisions of 38 C.F.R. § 3.302 are for application.  The act 
of suicide itself is considered to be evidence of mental 
unsoundness.  Therefore, when no reasonable motive for 
suicide is shown by the evidence, the act will be considered 
to have resulted from mental unsoundness.  

The evidence does not rebut mental unsoundness and instead it 
is consistent with it.  The veteran's widow indicated early 
on that he had been depressed before his death.  Moreover, 
there is evidence that they had not been able to get along 
well enough for more than a month for her to decide that she 
could move back in with him.  She indicated that he had been 
at the same time physically exhausted, mentally exhausted, 
stressed out with his military career, and perfectionistic, 
whilst being deceitful, apparently to her.  These 
descriptions make it sound like he was mentally unsound.  

In this case, there is no evidence of a reasonable motive for 
suicide.  The fact that alcohol was involved does not mean 
that the provisions of 38 C.F.R. § 3.302 do not apply.  Based 
on the lack of contradictory evidence, the Board concludes 
that the cause of death was suicide, that a reasonable motive 
was not shown, and that as such, the suicide was the result 
of mental unsoundness.  Therefore, the death was not due to 
willful misconduct.  Reasonable doubt as to the material 
matters involved is resolved in favor of the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 49, 54 (1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

